Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a “flexible tube", classified in 347/85.
II. Claims 15-17, drawn to “flexible cable”, classified in 347/5.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus and does not require the particulars of the apparatus as claimed.  Specifically the process of invention II does not need to use a particular fixer, mount or support in the manner claimed in the instant invention I.  For example any basic platform (e.g. a simple table) can be used to perform the steps of invention II, in fact the only aspect that invention II requires is simply the data for any machine capable of providing an input.  Thus not requiring in the least any of the particular fixer, mounts or supports of instant invention I.


Upon election of invention I, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IA.	Claim 2, drawn to "wherein the top view map image generator applies a two-dimensional texture mage of the measurement object which is captured by the photoreceptor onto the point cloud data which is generated by the point cloud data generator onto the three-dimensional data positions in the point cloud data to generate the top view map image.”, classified in G06T2210/56.
IB.	Claim 3, drawn to “wherein the top view map image generator generates the top view map image from a mesh image the surfaces of which are formed by applying polygons onto points in the point cloud data which is generated by the point cloud data generator”, classified in G06T7/60.
IC.	Claims 4-8, drawn to "wherein the display includes a top view map image display area that shows the top view map image” (from claim 4), classified in G01B11/24.
ID.	Claims 9-11, drawn to “wherein the stage includes a rotation stage part that rotates the placement surface, and wherein the movement controller controls rotational movement of the rotation stage part based on the measurement area which is defined by the measurement area setting part” (from claim 9), classified in G01B5/0004.
IE.	Claims 12-13, drawn to “wherein the top view map image generator generates the top view map image under a simple measurement condition which , classified in G01B11/24.
IF.	Claim 14, drawn to “wherein the photoreceptor comprises a first optical system that has a first scaling factor, and a second optical system that has a second scaling factor greater than the first scaling factor, and wherein the top view map image generator generates the top view map image by using the first optical system even when the second optical system is selected for the three-dimensional measurement”, classified in G01N21/8806.

The inventions are distinct, each from the other because of the following reasons:
Inventions IA through IF are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Claim 1 link(s) inventions IA through IF.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that claim 1 will be examined along with one of Inventions IA through IF.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886